DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS were considered in the previous office action dated 03/26/2021.

	Claim Status
Claims 1, 8 and 10 have been amended; support for claim 1 and 8 is found in [0069] and Figures 4A-4B and claims 6 and 16; support for claim 10 is found in Figure 6. Amendments to claims 2-5 and 11-15 further specify the fixing members.
Claims 6 and 16 have been cancelled.
Claims 1-5, 7-15 and 17-20 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (WO 2016195087-US Equivalence US 20180175451 used- hereinafter Inoue- as cited in the IDS) in view of Ryu et al. (US 20150372353-hereinafter Ryu- as cited in the IDS).

Regarding claim 1, Inoue teaches ([0031]) a secondary battery comprising:

an electrolyte, wherein the electrode assembly and the electrolyte are accommodated in an exterior body (Inoue [0030]; electrolyte and electrode assembly in film package battery 1),
wherein the electrode assembly has a planar stacked structure in which a plurality of electrode configuration layers, which include the positive electrode, the negative electrode, and the separator, are planarly stacked in a sectional view thereof (Inoue Figure 3; [0031]),
wherein the electrode assembly further comprises:
a first fixing member band including and first and second fixing member bands (Inoue Figure 11 and modified Figure 11 below; fixing members 70, the first and second bands refer to fixing members on opposite sides of the electrode assembly), and
a second fixing member band including a third and fourth fixing member (Inoue Figure 11; fixing members 70 that are directly across from each other are read as the third and fourth bands), and
wherein an angle at an intersection between an extending direction of the first fixing member band and an extending direction of the second fixing member band is between 60 and 120 degrees in the planar view thereof (Inoue Figure 11 below; fixing members on the different surfaces are perpendicular to each other).

    PNG
    media_image1.png
    491
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    722
    media_image2.png
    Greyscale

Inoue further teaches wherein the overall shape of the battery element 20 is not particularly limited (Inoue [0031]) but fails to teach wherein the electrode assembly comprises a cut away portion in 
Ryu discloses a battery cell wherein cut portions are included in the electrode assembly and the case. Ryu teaches of the electrode assembly 110 and the case 120 having cut portions 130 (Ryu [0051]) to form an L-shape battery (Ryu Figure 4) such that the battery has an increase capacity per volume (Ryu [0057]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Inoue’s battery to include a cut portion as taught by Ryu and shown in Figure 4 to form an L shaped battery such that the capacity per volume is increased. Due to the modification in Inoue’s battery, the fixing members will be applied to both the cut away portions and the uncut away portions to properly fix the battery. Given the modification of the electrode, a skilled artisan would place the fixing tapes 70 as taught by Inoue over each leg of the L shaped electrodes such that the bands do not intersect with each other as a way to properly fix the electrode. Alternatively, a skilled artisan would rearrange the fixing tape 70 of Inoue to be placed on each leg of the L-shaped electrode after the modification to create the L-shaped electrodes thus resulting in no intersection between the fixing bands. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 2, modified Inoue teaches all of the claim limitations of claim 1 above. Inoue further teaches wherein the first and third fixing members are disposed on portions of respective main surfaces of the electrode assembly and are continuous with the cut away side surface (Inoue Figure 5; 70a fixing member is on the side surface and can be applied to the cut away and the uncut away 



    PNG
    media_image3.png
    482
    722
    media_image3.png
    Greyscale



Regarding claim 3, modified Inoue teaches all of the claim limitations of claim 2 above. Inoue further teaches wherein the second and fourth fixing members are further disposed on portions of respective main surfaces of the electrode assembly and are continuous with the uncut away side surface (Inoue Figure 5; 70b-1 and 70b-2, fixing members are on the main surface and 70a is continuous with the side surface; modified Figure 11 above).

Regarding claim 4, modified Inoue teaches all of the claim limitations of claim 3 above. Inoue further teaches wherein  the first and third fixing members configured to fix the cut away side surface and the second and fourth fixing members configured to fix the uncut away side surface are discontinuous through the main surface of the electrode assembly (Inoue Figures 7a and 11; fixing member 70 is discontinuous through the main surface).

Regarding claim 5, modified Inoue teaches all of the claim limitations of claim 3 above. Inoue further teaches wherein the first and third fixing members configured to fix the cut-away side surface and the second and fourth fixing members configured to fix the uncut-away side surface are continuous through the main surface of the electrode assembly (Inoue Figure 7b; fixing member is continuous through the main surface).

Regarding claim 7, modified Inoue teaches all of the claim limitations of claim 1 above. Inoue further teaches wherein the angle between the respective extending directions is 90 degrees in the planar view thereof (Inoue Figure 11 above; fixing members on the different surfaces are perpendicular to each other).

Regarding claim 8, modified Inoue teaches all of the claim limitations of claim 1 above. Inoue further teaches comprising a third fixing member band comprising a fifth fixing member that fixes the cut-away side surface and a sixth fixing member that fixes the uncut-away side surface (Inoue modified Figure 11 below), wherein the extending direction of the first fixing member band extends in substantially a same direction as an extending direction of the third fixing member band (Inoue modified Figure 11 below, first band is the first and second fixing member and the third band is the fifth and the sixth fixing member and both bands extend in the same direction). A skilled artisan can include 


    PNG
    media_image3.png
    482
    722
    media_image3.png
    Greyscale


Regarding claim 9, modified Inoue teaches all of the claim limitations of claim 1 above. Inoue further teaches wherein the positive electrode and the negative electrode have a layer configured for occluding and releasing lithium ions (Inoue [0040] and [0049], negative and positive electrodes absorb and desorb lithium ions).

Regarding claim 10, Inoue teaches a secondary battery comprising: 
an exterior body (Inoue [0030] film package battery 1);

an electrode assembly accommodated in the exterior body and having a planar stacked structure comprising a plurality of electrode configuration layers each with a positive electrode (Inoue positive electrode 30), a negative electrode (Inoue negative electrode 40), and a separator stacked in a sectional view thereof (Inoue [0031], separator 25),
a first fixing member band including and first and second fixing member bands (Inoue Figure 11 and modified Figure 11 below; fixing members 70, the first and second bands refer to fixing members on opposite sides of the electrode assembly), and
a second fixing member band including a third and fourth fixing member (Inoue Figure 11; fixing members 70 that are directly across from each other are read as the third and fourth bands), and
wherein an angle at an intersection between an extending direction of the first fixing member band and an extending direction of the second fixing member band is between 60 and 120 degrees in the planar view thereof (Inoue Figure 11 below; fixing members on the different surfaces are perpendicular to each other).

    PNG
    media_image1.png
    491
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    722
    media_image2.png
    Greyscale

Inoue further teaches wherein the overall shape of the battery element 20 is not particularly limited (Inoue [0031]) but fails to teach wherein the electrode assembly comprises a cut away portion in a planar view and wherein the fixing members are configured to fix portions of the cut away surface wherein a line connecting the first fixing member and the second fixing member and a line connecting the third fixing member and the fourth fixing member do not intersect each other on the electrode assembly or above the electrode assembly in the planar view thereof.
Ryu discloses a battery cell wherein cut portions are included in the electrode assembly and the case. Ryu teaches of the electrode assembly 110 and the case 120 having cut portions 130 (Ryu [0051]) to form an L-shape battery (Ryu Figure 4) such that the battery has an increase capacity per volume (Ryu [0057]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Inoue’s battery to include a cut portion as taught by Ryu and shown in Figure 4 to form an L shaped In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 11, modified Inoue teaches all of the claim limitations as claim 10 above. Inoue further teaches wherein the first and third fixing members are disposed on portions of respective main surfaces of the electrode assembly and are continuous with the cut-away side surface (Inoue Figure 5; fixing member 70 is on main surface with part 70b-1 and 70b-2 and is continuous with the side surface with 70a; modified Figure 11 below shows the portions that would then be associated with the cut-away side and the uncut-away side after the modification).


    PNG
    media_image3.png
    482
    722
    media_image3.png
    Greyscale


Regarding claim 12, modified Inoue teaches all of the claim limitations as claim 11 above. Inoue further teaches wherein the respective main surfaces of the electrode assembly are disposed orthogonally to the cut-away and uncut-away side surfaces in the sectional view thereof (Inoue Figure 5 below; the main surface and the side surface (referring to both the uncut and cut away portions) are orthogonal to each other).

    PNG
    media_image4.png
    308
    578
    media_image4.png
    Greyscale


Regarding claim 13, modified Inoue teaches all of the claim limitations as claim 11 above. Inoue further teaches wherein the second and fourth fixing members are further disposed on portions of the respective main surfaces of the electrode assembly and are continuous with the second side surface (Inoue Figure 5 and 7b and modified Figure 11 below, the fixing member is continuous with the side surface and is on the main surface).

    PNG
    media_image3.png
    482
    722
    media_image3.png
    Greyscale

Regarding claim 14, modified Inoue teaches all of the claim limitations as claim 13 above. Inoue further teaches wherein the first and third fixing members configured to fix the cut-away side surface and the second and fourth fixing members configured to fix the uncut-away side surface are discontinuous through one of the main surfaces of the electrode assembly (Inoue Figure 7a and Figure 11 above, discontinuous through the main surface but still fix the side surfaces).

Regarding claim 15, modified Inoue teaches all of the claim limitations as claim 13 above. Inoue further teaches wherein the first and third fixing members configured to fix the cut-away side surface and the second and fourth fixing members configured to fix the uncut-away side surface are continuous through one of the main surfaces of the electrode assembly (Inoue Figure 7b, continuous through the main surface and the side surfaces; since the fixing bands are not overlapping, a skilled artisan could provide the bands as shown in Figure 7b to be continuous through the main surface).

Regarding claim 17, modified Inoue teaches all of the claim limitations as claim 10 above. Inoue further teaches wherein the angle between the respective extending directions is 90 degrees in the planar view thereof (Inoue Figure 11 below; fixing members on the different surfaces are perpendicular to each other).

    PNG
    media_image1.png
    491
    643
    media_image1.png
    Greyscale


Regarding claim 18, modified Inoue teaches all of the claim limitations of claim 10 above. Inoue further teaches wherein the extending direction of the first fixing member band extends in substantially a same direction as an extending direction of a third fixing member band (Inoue modified Figure 11 


    PNG
    media_image3.png
    482
    722
    media_image3.png
    Greyscale


Regarding claim 19, modified Inoue teaches all of the claim limitation as claim 11 above. Inoue further teaches wherein the positive electrode and the negative electrode have a layer configured for occluding and releasing lithium ions (Inoue [0040] and [0049], negative and positive electrodes absorb and desorb lithium ions).

Regarding claim 20, modified Inoue teaches all of the claim limitation as claim 11 above. Ryu further teaches wherein the electrode assembly having the cut away portion comprises an L-shaped surface in the planar view thereof (Ryu Figure 4; electrode assembly 110 and case 120 form an L-shape; the modification in claim 11 also includes the L shape into Inoue’s battery).


Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.
Applicant argues on Page 9-10 of the Remarks that the combination of the references would not teach or render obvious the new claim limitation of “wherein a line connecting the first fixing member and the second fixing member and a line connecting the third fixing member and the fourth fixing member do not intersect each other on the electrode assembly or above the electrode assembly in the planar view thereof.” Applicant sites Inoue fails to teach this because there is a clear intersection that occurs, however, the modification of the cut away portion as taught in by Ryu will render the absence of an intersection line obvious. The modification of claim 1 and 10 provides an L-shaped electrode. A skilled artisan would then likely place the fixing tapes on the cut-away and uncut-away portions to properly secure the electrode. This would result in a similar structure as what is shown in Applicants Figure 4A. Furthermore, in the case of the fixing tapes being continuous through the main surfaces, a skilled artisan would not want an intersection between the fixing bands as one band would have to be applied over the other and would create unwanted stress to the fixing member.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727